Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749), Nathan et al (US 2009/0008377) and Alionte et al (US 2006/0175877).

Bolender discloses, regarding claim 1, Fig 5 shows a seat having a heating device 1 having a plurality of PTC heating elements (See Paragraph [0032]) and a controller 2 configured to regulate the outputs of the heater and blower 8, (See Paragraph [0041]) the blower is operated based on the desired air flow 

Nathan discloses a vehicle seat having a pad or cushion 62, a heating element 10 and a seat covering 64. The heating element is located between the pad and the covering as shown in Fig 2. (See Paragraphs [0013]-[0015]). It would have been obvious to adapt Bolender in view of Nathan to provide the The heating element is located between the pad and the covering for providing more efficient heating to the passenger. 

Alionte discloses the pad 160 having a plurality of ventilation holes 180. (See Paragraph [0062]) It would have been obvious to adapt Bolender in view of Nathan and Alionte to provide the holes in the cushion for permitting airflow through the cushion. 

. 

Claims 3, 6-7, 12-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749), Nathan et al (US 2009/0008377) and Alionte et al (US 2006/0175877) and in further view of Rauh et al (US 2002/0105213).

The teachings of Bolender have been discussed above. Bolender discloses an ambient temperature sensor by fails to disclose regulating the output of the air blower based on an ambient temperature. Rauh discloses measuring the ambient temperature, via temperature sensor 30, and using the controller 34 to activate the blower based on the ambient temperature. (See Paragraph [0023]) It would have been obvious to adapt Bolender in view of Rauh to provide the regulating the output of the air blower based on an ambient temperature for maintaining a desired temperature and for providing the appropriate air flow. Regarding claim 6, the fan may be operated at, at least, a low or high speed based on the measured temperature. (See Paragraph [0023]) It would have been obvious to adapt Bolender in view of Rauh to provide the regulating the output of the air blower based on an ambient temperature for maintaining a desired temperature and for providing the appropriate air flow. Regarding claims 12-rd and 4th heating element would be advantageous for creating more heating zone to target smaller areas to heat or for increasing the area of the seat being heated. Regarding claims 15 and 18, it would have been obvious to set an output at any level based on the desired configuration or intended use. Regarding claim 19, the heating units have a higher or lower output rate would have been obvious as this is based on a design choice, desired configuration or intended use. 

Claims 4-5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749), Nathan et al (US 2009/0008377) and Alionte et al (US 2006/0175877) and in further view of and Panic (US 2005/0085968).

The teachings of Bolender have been discussed above. Bolender discloses an ambient temperature sensor but fails to disclose regulating the temperature of the seat based on a sensed ambient temperature. Panic discloses measuring an ambient temperature via sensor 48 and using the controller 48 to control an energy source for regulating the operation of the seat heaters. (See Paragraphs [0024], [0029], [0030]). It would have been obvious to adapt Bolender in view of Panic to provide regulating the temperature of the seat based on a sensed ambient temperature maintaining a desired temperature of the seat. 

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749), Nathan et al (US 2009/0008377) and Alionte et al (US 2006/0175877) and in further view of and Aoki et al (US 2007/0234742).

. 

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


8/23/2021